Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	DETAILED ACTION

This communication is in response to: Application filed on August 22nd, 2022
Claims 1-21 are pending claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 102 as being anticipated by Master et al, US# 8,433,431 B1 (hereinafter Master).
As for dependent claim 1:
Master shows a method, comprising: 
at a client device (Figure 1, element 135) having a microphone, one or more processors, and memory (3:20-27 shows a processor, microphone and memory): 
receiving, via the microphone, a verbal query from a user of the client device; in response to receiving the verbal query, sending a request to a remote server system, wherein the request includes the verbal query and at least a portion of a media content item being played on a second client device in proximity to the client device (2:27-32 describes the user utilizing audio recognition mode and audio playback mode in coordination with audio listening which “allows the user to identify which part of the text, such as lyrics, is being  uttered by the artist at a particular time:, that is “clarifying” the lyrics being uttered by an artist at a particular time; 3:4-10 describes the “audio is played from an external source and 6:40-48 describe a media content item playing on a second client device in proximity to the first client device, “a user  hears a song playing from a speaker, for example in a bar or car environment. The user launches a client 145 on a computing device 135 incorporating the technology disclosed”, 3:39-46, “..the computing device 135 sends the audio track recognition server 112 data including signal samples or features of signal samples…Once the server receives the input from the client, an audio or music recognition module identifies the audio being input through the client”; Figure 6, elements 610 and 620 and 6:49-59, “... The system receives a signal corresponding to an audio track 610. The signal may be captured from an external source such as an audio track that is playing, for example using a microphone incorporated in or coupled to the computing device 135... The system determines an identity of the audio track and a current audio position within the audio track 620.This can be done...in communication with an auto recognition server 112...”); 
receiving, from the remote server system, information responsive to the verbal query for the portion of the media content item (4:50-67, “The audio or music recognition module 225 receives data from the computing device and identifies an audio track and a current audio position within the audio track... The text to audio track alignment module 223 utilizes audio track and audio position information to provide text information, such as lyrics... The alignment module 223 accesses data in the alignment database 233 based on the results returned by the recognition module 225. The alignment module 223 adds to the data stream at least text data”);
presenting the information responsive to the verbal query to the user (5:1-3 returns information supplied by recognition and alignment modules 225 and 223 to user device 135; 6:60-7:1“...when the client returns a positive result, a new page shows the lyrics, displayed in coordination with the song playing from the external source. In some implementations, synchronized text is linked to a particular audio file. ...timing will be visually synchronized to the audio’, Figure 3 shows text in coordination with music playback on user device 135 (first client device)).
As for dependent claim 2:
Master shows the method of claim 1, wherein the verbal query is a query regarding the portion of the media content item (3:39-53 using signal samples and time stamps sent by a computing device 135, the server’s audio or music recognition module identifies the audio being input through the client).
As for dependent claim 3:
Master shows the method of claim 1, wherein the verbal query is a request to clarify the portion of the media content item (3:39-53 the server’s audio or music recognition module identifies the audio being input through the client, including identifying a position within the audio; 3:66-4:6 “The computing device 135 receives from the audio track recognition server 112 the most likely point in the matched song to which the currently playing music matches. Also see lyrics and data recognition in 4:50-67).
As for dependent claim 4:
Master shows the method of claim 1, wherein the verbal query concerns the media content item that is playing on the second client device (the media content is playing on the second device as shown by Master in 2:27-32 and 6:40-48).
As for dependent claim 5:
Master shows the method of claim 1, wherein the at least the portion of the media content is audio content (6:40-48 shows audio media content).
As for dependent claim 6:
Master shows the method of claim 1, wherein the information comprises song lyrics (see song lyrics describes in 6:57-65).
As for dependent claim 7:
Master shows the method of claim 1, wherein the information comprises a transcription of speech (8:26-35).
As for dependent claim 8:
Master shows the method of claim 1, wherein the portion of the media content item corresponds to a plurality of persons speaking; and wherein the verbal query comprises a request to clarify the speech of a particular person of the plurality of persons (3:39-53 and person speaking in 6:40-48).
As for dependent claim 9:
Master shows the method of claim 1, wherein the information comprises subtitle data associated with the media content item (see subtitle data in 6:57-65 and 8:40-65).
As for dependent claim 10:
Master shows the method of claim 1, wherein the information comprises information obtained from an online document (8:40-65).
As for dependent claim 11:
Master shows the method of claim 1, wherein the portion of the media content item includes speech in a first language; and wherein the information comprises a translation of the speech to a second language (7:4-53).
As for dependent claim 12:
Master shows the method of claim 1, wherein the verbal query comprises a request to translate content within the portion of the media content item; and wherein the information comprises a translation of the content (7:4-53 and 8:1-35)
As for dependent claim 13:
Master shows the method of claim 1, wherein the media content item is live television content (4:50-67).
As for dependent claim 14:
Master shows the method of claim 1, wherein the media content item is previously broadcast television content (6:65-85).
As for dependent claim 15:
Master shows the method of claim 1, wherein the media content item is recorded content (4:50-67).
As for dependent claim 16:
Master shows the method of claim 1, wherein the media content item is streaming content (7:2-52).
As for dependent claim 17:
Master shows the method of claim 1, where the information responsive to the verbal query is presented in a card interface of an application executing on the client device (5:1-3, 6:30-7:1).
As for dependent claim 18:
Master shows the method of claim 1, wherein the information responsive to the verbal query is presented using a display of the client device (Master shows information responsive to the verbal query in 5:1-3, 6:30-7:1).
As for dependent claim 19:
Master shows the method of claim 1, wherein the information responsive to the verbal query is presented using a speaker of the client device (client device presents verbal query in 5:1-3, 6:30-7:1).
As for independent claims 20-21:Claims 20-21 contain substantial subject matter as claimed in claim 1 and are respectfully rejected along the same rationale. 



It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673. The examiner can normally be reached M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Phantana-angkool/Primary Examiner, Art Unit 2175